Name: Commission Regulation (EC) No 2374/96 of 13 December 1996 on applications for financing of the aid granted by the Member States to producers' organizations in the fisheries sector in order to improve the quality and marketing of their products
 Type: Regulation
 Subject Matter: fisheries;  economic policy;  agricultural structures and production;  cooperation policy
 Date Published: nan

 14. 12. 96 EN Official Journal of the European Communities No L 325/ 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EC) No 2374/96 of 13 December 1996 on applications for financing of the aid granted by the Member States to producers' organizations in the fisheries sector in order to improve the quality and marketing of their products THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 2636/95 of 13 November 1995 laying down conditions for the grant of specific recognition and financial aid to producers' organizations in the fisheries sector in order to improve the quality of their products ('), and in particular Article 7 (3) thereof, Whereas applications for financing the aid granted by the Member States in accordance with Regulation (EC) No 2636/95 must contain certain information whereby it can be ascertained whether expenditure meets the require ­ ments of that Regulation ; Whereas, in order for effective checks to be carried out, the Member States must keep the supporting documents at the disposal of the Commission for three years after the last payment has been made; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Standing Manage ­ ment Committee on Fisheries Structures, HAS ADOPTED THIS REGULATION: Article 1 1 . The applications for financing referred to in Article 7 ( 1 ) of Regulation (EC) No 2636/95 must be drawn up in accordance with the tables in the Annexes. 2 . Information on recoveries must be presented as soon as possible after each recovery using the form in Annex III . Article 2 The Member States shall keep at the disposal of the Commission all the supporting documents or certified copies in their possession on the basis of which the aid provided for in Article 7b of Council Regulation (EEC) No 3759/92 (2) was granted for each beneficiary for three years after the last payment was made . Article 3 This Regulation shall enter into force on the seventh day following that of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels , 13 December 1996 . For the Commission Emma BONINO Member of the Commission (') OJ No L 271 , 14. 11 . 1995, p. 8 . (2) OJ No L 388 , 31 . 12. 1992, p. 1 . 14. 12. 96No L 325/2 lENl Official Journal of the European Communities ANNEX I APPLICATION FOR FINANCING of aid granted by the Member States to producers ' organizations which have been granted specific recognition in order to improve the quality of their products in accordance with Regulation (EC) No 2636/95 Documents to be presented each year for each producers ' organization within the deadline provided for in Article 7 (1) of Regulation (EC) No 2636/95. The table must be completed each time for the year in question and the previous years Member State  European serial number of the producers ' organization (')  Producers' organization (name and address)  Date of specific recognition to improve quality AID GRANTED FOR THE YEAR FOLLOWING THE DATE OF SPECIFIC RECOGNITION OF THE PRODUCERS' ORGANIZATION Date of payment of the aid by the Member State Amount (2) of aid granted by Member State pursuant to Article 7b of Regulation (EEC) No 3759/92 Amount (2) of reimbursement requested by Member State Aid for the first year following the date of specific recognition Aid for the second year following the date of specific recognition Aid for the third year following the date of specific recognition In accordance with Article 7b (3) of Regulation (EEC) No 3759/92, the application for financing must be accompanied by a report describing the progress as regards improvements in quality for each producers ' organization benefiting from the specific recognition . Stamp and signature of the competent authority No 105/76 (OJ No L 20 , 28 . 1 . 1976, p . 39). (') Serial number in the list of producers organizations published each year in the Official Journal in accordance with Article 6 of Council Regulation (EEC) (2) Amount in national currency. 14. 12. 96 EN Official Journal of the European Communities No L 325/3 ANNEX II Tables concerning the aid granted to producers ' organizations for improvements in quality Documents to be presented each year for each producers ' organization within the deadline provided for in Article 7 (1) of Regulation (EC) No 2636m Member State :  European serial number of the producers ' organization (') AID GRANTED FOR THE YEAR FOLLOWING THE DATE OF SPECIFIC RECOGNITION OF THE PRODUCERS' ORGANIZATION 1 . Factors used in calculating the aid Products Value of production : turnover of the first sale of products concerned under the quality plan (2)(3) 19 .. Amount (') of research costsfor carrying out the quality plan 19 . . Description of products Common customs tariff No Turnover Quantity ( tonnes) 2. Calculation of the aid Amount of administrative costs in accordance with Article 6 (2) of Regulation (EC) No 2636/95 used to implement the quality plan Amount of aid granted under Article 7b ( 1 ) of Regulation (EEC) No 3759/92 1 9 . . Percentage of aid granted calculated in accordance with Article 7b (2) of Regulation (EEC) No 3759/92 Percentage of value of production Percentage of research and administrative costs (c) (e) Total : It is confirmed that: (a) The producers ' organization keeps separate accounts for the products covered by the quality plan . (b) The costs in question are used to implement the quality plan . (c) The amount of administrative costs referred to in Article 7b of Regulation (EEC) No 3759/92 has been determined in accordance with Regulation (EC) No 2636/95 and approved by the competent authorities of the Member State . Stamp and signature of the competent authority (') Serial number in the list of producers organizations published each year in the Official Journal in accordance with Article 6 of Regulation (EEC) No 105/76 . (2) Turnover and quantity of products concerned during the year for which aid is applied for. P) Amount in national currency. No L 325/4 EN Official Journal of the European Communities 14. 12. 96 ANNEX III Recoveries made during 19 .. for aid paid in accordance with Article 7b of Regulation (EEC) No 3759/92 Document to be presented for each producers ' organization after each recovery. The table must be filled out each time for the year in question and the previous years Member State  European serial number of the producers ' organization (')  Producers ' organization (name and address)  Date of specific recognition to improve quality Date of recovery by the Member State Date of original payment of aid by the Member State Amount of the eligible aid recovered by the Member State Amount to be deducted from the FIFG's contribution Recoveries during the second year following the date of specific recognition Recoveries during the third year following the date of specific recognition Recoveries during the fourth year following the date of specific recognition Recoveries during the . . . year following the date of specific recognition Stamp and signature of the competent authority (') Serial number in the list of producers organizations published each year in the Official Journal in accordance with Article 6 of Regulation (EEC) No 105/76.